Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 13, 14 and 16 are allowed.
The following is the examiner’s statement of reasons for allowance:

Claims 13 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, an electronic device for estimating a position of a target apparatus external to the electronic device, the electronic device comprising: receiver circuitry configured to receive a radio wave sent from the target apparatus, the radio wave including radio information available for estimating the position of the target apparatus; and controller circuitry configured to: determine first position information of the target apparatus using information obtained from a captured image of the target apparatus; determine whether the first position information being obtained is appropriate position information; estimate, when the first position information is determined to be appropriate position information, second position information of the target apparatus based on at least one of (i) the first position information or (ii) one or more radio characteristics of the radio wave; and estimate, when the first position information is determined not to be appropriate position information, the second position information of the target apparatus based on one or more radio characteristics of the radio wave, wherein an accuracy of determining the first position information when the first position information is determined to be appropriate position information is higher than an accuracy of determining the first position information when the first position information is determined not to be appropriate position information, in combination with all other limitations in the claim(s) as defined by applicant.

Claims 16 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, an electronic device for estimating a position of a target apparatus external to the electronic device, the electronic device comprising: receiver circuitry configured to receive a radio wave sent from the target apparatus, the radio wave including radio information available for estimating the position of the target apparatus; and controller circuitry configured to: determine first position information of the target apparatus using information obtained from a captured image of the target apparatus; determine whether the first position information being obtained is appropriate position information; and estimate, when the first position information is determined to be appropriate position information, second position information of the target apparatus by correcting or arithmetically processing the first position information using one or more radio characteristics of the radio wave, wherein an accuracy of determining the first position information when the first position information is determined to be appropriate position information is higher than an -3- 4823-4477-9990.1Atty. Dkt. No. 016887-1291 accuracy of determining the first position information when the first position information is determined not to be appropriate position information
, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228.  The examiner can normally be reached on Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642